RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 18a0203p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



  UNITED STATES OF AMERICA,                               ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                          >        No. 17-1799
          v.                                              │
                                                          │
                                                          │
  TYRONE DEXTER CHRISTIAN,                                │
                                 Defendant-Appellant.     │
                                                          ┘

                          Appeal from the United States District Court
                     for the Western District of Michigan at Grand Rapids.
                  No. 1:15-cr-00172-1—Robert J. Jonker, Chief District Judge.

                             Decided and Filed: September 17, 2018

       Before: COLE, Chief Judge; BATCHELDER, MOORE, CLAY, GIBBONS,
   SUTTON, COOK, GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR,
                BUSH, LARSEN, and NALBANDIAN, Circuit Judges.
                                      _________________

                                             ORDER
                                      _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.
  No. 17-1799                        United States v. Christian                             Page 2


       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk